


 



Exhibit 10.94


Separation Agreement and General Release
Mr. Kenneth Hannah, Jr. and MEMC




SEPARATION AGREEMENT
AND GENERAL RELEASE


This Separation Agreement and General Release ("Agreement") is made and entered
into by and between Kenneth Hannah, Jr. ("Mr. Hannah") and MEMC Electronic
Materials, Inc. In consideration of the following promises, the parties agree as
follows:


1.    Termination of Employment/Effect of Agreement


(a) Mr. Hannah acknowledges that he and MEMC made a decision on May 3, 2012 to
separate as of May 6, 2012 (the “Termination Date”). Except as provided herein,
Mr. Hannah will receive no other wages, payments, or benefits of any kind after
the Termination Date.
    
1.
Acknowledgements.

 
(a)    Mr. Hannah affirms that he has reported all hours worked through the
Termination Date, and has received all compensation, wages, bonuses, commissions
and benefits to which he is entitled.


(b)    Before the Termination Date, Mr. Hannah may have been a participant in
incentive or bonus plan(s) of MEMC, including but not limited to any 2011 and
2012 Annual Incentive Plan(s). Both parties agree and acknowledge that Mr.
Hannah is not entitled to any bonus under these Annual Incentive Plans or any
other bonus or incentive plans.


(c)    Both parties agree and acknowledge that Mr. Hannah is not entitled to any
payments, earned or unearned, accrued or unaccrued, under any employment
agreement or other agreement with MEMC to which Mr. Hannah is a party, including
his employment agreement with MEMC dated April 26, 2006 (the “Employment
Agreement”), which is attached, or his offer letter with MEMC (the “Offer
Letter”).


(d)     Both parties agree and acknowledge that pursuant to certain equity
incentive plans or other stock option or restricted stock unit (“RSU”)
agreements of MEMC, MEMC has granted Mr. Hannah options to purchase shares of
common stock and RSUs of MEMC.  Any stock options or RSUs granted to Mr. Hannah
that are not vested as of the Termination Date shall be forfeited. Any stock
options granted to Mr. Hannah that are vested as of the Termination Date shall
remain exercisable for 90 days after the Termination Date in accordance with the
terms of such options.  Any RSUs granted to Mr. Hannah that are vested as of the
Termination Date shall remain Mr. Hannah's property (subject to payment of any
then unpaid withholding taxes) in accordance with the terms of such RSUs. Such
stock options and RSUs shall also be subject to all other terms of the
applicable stock option and RSU agreements. Mr. Hannah understands and agrees
that he has no right or entitlement to any other shares, options or units
pursuant to any other agreement with the Company.


(e)    Mr. Hannah affirms that he has been granted any leaves to which he was
entitled under the Family and Medical Leave Act, or any other leave or
disability accommodation laws.


(f)    Mr. Hannah affirms that he has no known workplace injuries or
occupational diseases.


(g)    Mr. Hannah affirms that he has not divulged any MEMC proprietary or
confidential information, and will continue to maintain the confidentiality of
such information pursuant to his Employment Agreement.




--------------------------------------------------------------------------------






(h)    Mr. Hannah further affirms that he has not been or is not being
retaliated against for reporting any allegations of wrongdoing by MEMC or its
officers, including any allegations of corporate fraud.


2.Severance Consideration. Upon receipt by MEMC of the Agreement executed by Mr.
Hannah and upon the passage of the Revocation Period as defined below, MEMC
agrees to pay or cause to be paid the total amount of One Hundred And Forty
Thousand Dollars And No Cents ($140,000.00) as consideration to Mr. Hannah under
this Agreement, which will all be subject to all withholding and deductions
currently applicable to compensation received by an employee of MEMC, but
without any 401(k) contributions being deducted (the "Severance Consideration").
The Severance Consideration will be delivered to Mr. Hannah on or around July 6,
2012.


The payments and benefits provided herein are made in lieu of any and all
payments or benefits that might otherwise be available to Mr. Hannah arising out
of his employment with MEMC, excluding Mr. Hannah's non-forfeitable rights to
his accrued benefits (within the meaning of Sections 203 and 204 of ERISA), if
any, under the MEMC Pension Plan and the MEMC Retirement Savings Plan, as such
plans may be hereafter amended, and Mr. Hannah's right, if any, to continued
COBRA coverage. Mr. Hannah acknowledges and agrees that the payments and
benefits provided herein are in full settlement of his employment relationship,
Employment Agreement, Offer Letter, and the termination of his employment with
MEMC.


4.    Mr. Hannah's Agreement Not to File Suit. In consideration of the payments
and benefits set out in Paragraph 3 above, Mr. Hannah agrees for himself and on
behalf of, as applicable, his heirs, beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing
(collectively “Releasors”), that he will not file or otherwise submit any,
claim, complaint or action to any court, or any other forum, (nor will he permit
any person, group of persons, or organization to take such action on his behalf
except as otherwise provided by law) against MEMC, nor file or otherwise submit
any such claim, complaint or action against any subsidiary, affiliate or parent
company of MEMC, or against any officer, agent, employee, successor or assign of
MEMC (or of any such subsidiary, affiliate or parent company of MEMC)
(collectively “Releasees”), arising out of any action or non-action on the part
of MEMC or on the part of any such above-referenced entity or any officer, agent
or employee of MEMC or of any such entity for any act or event that occurred on
or prior to the Date of Agreement. Said claims, complaints and actions include,
but are not limited to (a) any breach of an actual or implied contract of
employment between Mr. Hannah and MEMC, (b) any claim of unjust, wrongful, or
tortious discharge (including any claim of fraud, negligence, whistle blowing,
or intentional infliction of emotional distress), (c) any claim of defamation or
other common-law action, (d) any claim of violations arising under the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq., the
Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq., the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq., the Rehabilitation
Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., the Employee Retirement
Income Security Act ("ERISA"), 29 U.S.C. §§ 1001, et seq., the Worker Adjustment
and Retraining Notification Act ("WARN"), 29 U.S.C. §§ 2101, et seq., the Older
Worker Benefit Protection Act ("OWBPA") 29 U.S.C. §§ 621, et seq., and (e) all
other claims arising under any other law, regulation or ordinance in the USA.
Notwithstanding the foregoing, nothing in this Agreement prevents Mr. Hannah
from filing a charge with the Equal Employment Opportunity Commission (the
“EEOC”) or participating in any investigation or proceeding conducted by the
EEOC; however, Mr. Hannah understands and agrees that he is waiving any right to
receive any monetary relief or other personal relief as a result of such EEOC
proceeding or any subsequent legal action brought by him, the EEOC, or any other
party.


5.    Mr. Hannah's Release of Claim. In consideration of the payments and
benefits set out in Paragraph 3 above, Mr. Hannah agrees for himself and all
Releasors, to release and forever discharge MEMC and all Releasees from any and
all matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever,
foreseen, unforeseen, known or unknown, including claims, complaints and actions
described in Paragraph 4, which have arisen or could arise between Mr. Hannah
and/or Releasors, on the one hand, and MEMC and/or Releasees, on the other hand,
from matters which occurred on or prior to the Date of Agreement, which matters
include, but are not limited to, Mr. Hannah's employment with MEMC and his
termination of employment from MEMC. Mr. Hannah agrees that he has not assigned
to any third party any matter, claim, demand, damage, debt, cause of action,
liability, controversy, judgment, and suit released or waived hereunder.
Furthermore, Mr. Hannah will not accept any proceeds from any suit, claim or
action, which any third party may bring on his behalf.




--------------------------------------------------------------------------------






6.    Obligations under Employment Agreement. Mr. Hannah agrees that he has
continuing obligations to MEMC pursuant to the Employment Agreement, a copy of
which is attached as Exhibit A, and this Agreement. Any violation of those
obligations by Mr. Hannah constitutes a material breach of this Agreement and
subjects Mr. Hannah to forfeiture of all benefits and payments pursuant to this
Agreement. MEMC expressly reserves the right to pursue all other legal and
equitable remedies available to MEMC by virtue of any breach of the Employment
Agreement or any promise made in this Agreement, including Paragraph 10 below.


7.    Non-Disparagement


Mr. Hannah represents that he will not, in any way, disparage MEMC or any
subsidiary, affiliate or parent of MEMC, or any officer, agent, employee,
customer, successor assign of any of them, or make or solicit any comments,
statements or the like to the media or to others that may be considered to be
derogatory or detrimental to the good name or business reputation of any of the
aforementioned persons or entities. MEMC represents that MEMC, its officers and
directors will not, in any way, disparage Mr. Hannah or make or solicit any
comments, statements or the like to the media or to others that may be
considered to be derogatory or detrimental to the good name or business
reputation of Mr. Hannah.


8.    No Admission of Wrongdoing. The parties agree that nothing in this
Agreement is an admission of any wrongdoing by either party.


9.    Return of MEMC Property. Mr. Hannah agrees to return to MEMC all property
in his possession that belongs to MEMC.


10.     CONFIDENTIALITY OF AGREEMENT. MR. HANNAH AGREES TO KEEP THE TERMS OF
THIS AGREEMENT CONFIDENTIAL EXCEPT AS HE MIGHT BE LAWFULLY COMPELLED TO GIVE
TESTIMONY BY A COURT OF COMPETENT JURISDICTION OR AS HE MAY BE REQUIRED BY LAW,
REGULATION, GOVERNMENTAL AUTHORITY OR SIMILAR BODY TO DISCLOSE. THIS MEANS THAT
EXCEPT AS STATED ABOVE, HE WILL NOT, AT ANY TIME, TALK ABOUT, WRITE ABOUT OR
OTHERWISE PUBLICIZE THIS AGREEMENT, OR ITS NEGOTIATION, EXECUTION OR
IMPLEMENTATION, EXCEPT (A) WITH AN ATTORNEY WHO MAY BE ADVISING HIM IN
CONNECTION WITH THIS AGREEMENT; (B) WITH A FINANCIAL CONSULTANT OR TAX ADVISOR;
(C) WITH HIS SPOUSE; PROVIDED THAT SUCH PERSONS TO WHOM DISCLOSURE IS PERMITTED
PURSUANT TO (A), (B) AND (C) OF THIS PARAGRAPH 10 PROMISE TO KEEP THE
INFORMATION THAT MAY BE REVEALED TO THEM CONFIDENTIAL AND NOT TO DISCLOSE IT TO
OTHERS.


11.    Arbitration. Except for the enforcement of any rights to equitable
relief, Mr. Hannah and MEMC agree that any dispute, controversy or claim
(between Mr. Hannah and MEMC) arising out of, based upon or relating to this
Agreement or its breach, whether denominated as torts or contract claims or as
statutory or regulatory claims (including claims for discrimination or discharge
based upon race, sex, age, religion, disability or other prohibited grounds),
whether arising before, during or after termination of Mr. Hannah's employment,
and also including any dispute about whether any particular controversy is
arbitrable under the terms of this Paragraph, shall be resolved by binding
arbitration before one (1) arbitrator. Procedurally, but not substantively, the
arbitration will be governed by the then current Rules for Resolution of
Employment Disputes of the American Arbitration Association (i.e., only the
procedural arbitration rules will be used in any such arbitration, but not the
substantive arbitration rules). Any arbitration herein would be held in St.
Louis County, Missouri. Judgment on an arbitration award rendered by the
Arbitrator may be entered in any court having jurisdiction thereof. Subject to
Paragraph 15 hereof, the Arbitrator shall have the authority to award costs of
the Arbitration (including attorney's fees) in a manner consistent with the
controlling substantive law of the claim at issue. Subject to Paragraph 15
hereof, the Arbitrator shall have the authority to award damages (or other
relief) consistent with the substantive law of the claim being asserted.


12.    KNOWING AND VOLUNTARY AGREEMENT. MR. HANNAH HEREBY REPRESENTS, DECLARES
AND AGREES THAT HE VOLUNTARILY ACCEPTS THE PROVISIONS OF THIS AGREEMENT FOR THE
PURPOSE OF MAKING A FULL AND FINAL COMPROMISE AND




--------------------------------------------------------------------------------




SETTLEMENT OF ALL MATTERS RELATING TO MR. HANNAH'S EMPLOYMENT RELATIONSHIP WITH
MEMC AND ITS TERMINATION. MR. HANNAH IS ADVISED TO CONSULT AN ATTORNEY. MR.
HANNAH UNDERSTANDS THE EFFECT OF SIGNING THIS AGREEMENT.


13.    Entire Agreement. This Agreement, when signed, including any Exhibits,
contains the entire agreement between the parties and, except as specifically
referenced herein, there are no other understandings or agreements, written or
oral, between them on the subject except as expressly stated herein. This
Agreement, except as specifically referenced herein, fully supersedes and amends
any and all prior agreements or understandings, if any, between Mr. Hannah and
MEMC on any matter that is addressed in this Agreement. This Agreement cannot be
amended or modified except by a written document signed by both an executive
officer of MEMC and Mr. Hannah. Separate copies of this document shall
constitute original documents which may be signed separately, but which together
will constitute one single agreement.


14.    Governing Law, Invalidity of Provisions. This Agreement shall be
construed and governed by the substantive laws of the State of Missouri (except
its laws and decisions regarding conflicts of law, which shall be disregarded in
their entirety). If any part or provision of this Agreement is determined to be
invalid or unenforceable under applicable law, the validity or enforceability of
the remaining provisions shall be unaffected. To the extent that any provision
of this Agreement is adjudicated to be invalid or unenforceable because it is
overbroad, that provision shall not be void, but rather shall be limited only to
the extent required by applicable law and enforced as so limited.


15.    Consequences of Violation of this Agreement. If it is finally determined
by a court or arbitrator that a party has violated any of its promises contained
in this Agreement, then such party shall reimburse the other party for all
reasonable costs incurred by the other party, including reasonable attorneys'
fees, in enforcing or defending its rights under this Agreement. If a court or
arbitrator does not specifically find that a party has violated any of its
promises contained in this Agreement, then such court or arbitrator may not
award such costs or fees against such party.


16.    Severance Offer Expiration.    Mr. Hannah acknowledges that he received
this Agreement on May 29, 2012 Mr. Hannah acknowledges that he has been given
the opportunity to take twenty-one (21) days in which to consider this Agreement
before making a decision to sign this Agreement. If Mr. Hannah does not sign
this Agreement and return to Matt Herzberg of MEMC the original Agreement signed
by him, pursuant to the terms set forth herein, on or before 5:00 p.m. Central
Standard Time on June 19, 2012, the severance offer represented by this
Agreement shall be deemed withdrawn and this Agreement shall be null and void,
and of no further effect.


17.    Consideration Period, Revocation Period, and Effective Date.    This
Agreement shall not be effective until seven (7) calendar days after the date
Mr. Hannah signs and delivers this Agreement to MEMC. During this seven-day
period (the “Revocation Period”), Mr. Hannah may revoke this Agreement by giving
written notice to Matt Herzberg of MEMC at 501 Pearl Drive (City of O'Fallon),
St. Peters, Missouri 63376, that Mr. Hannah has decided to revoke the Agreement
(the “Revocation Notice”). If no such Revocation Notice is timely presented by
Mr. Hannah, this Agreement shall be fully effective and binding upon the parties
in accordance with its terms on the eighth (8th) calendar day after the date
that Mr. Hannah signed and delivered this Agreement to MEMC (“Effective Date”).


18.    Effect of Failure to Deliver Agreement or Revocation. If Mr. Hannah fails
to deliver a properly signed original of this Agreement so that it is received
by Kenneth Hannah, Jr. of MEMC by 5:00 p.m. Central Standard Time on June 19,
2012, or if Mr. Hannah revokes this Agreement the Revocation Period, then this
Agreement is void and of no effect, and Mr. Hannah will not be entitled to the
benefits of this Agreement, including those set forth in Paragraph 3.


19.    Binding Agreement and Assignment. This Agreement shall be binding upon
and inure to the benefit of Mr. Hannah and the Releasees, and to MEMC and the
Releasors; further, this Agreement and the benefits provided hereunder are not
assignable by Mr. Hannah without MEMC's express written consent.










--------------------------------------------------------------------------------




20.    By signing this Agreement, Mr. Hannah acknowledges:


(a)    HE HAS READ THIS AGREEMENT COMPLETELY.


(b)    HE HAS HAD AN OPPORTUNITY TO CONSIDER THE TERMS OF THIS AGREEMENT.


(c)    HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS CHOOSING PRIOR TO
EXECUTING THIS AGREEMENT.


(d)    HE KNOWS THAT HE IS GIVING UP IMPORTANT LEGAL RIGHTS BY SIGNING THIS
AGREEMENT.


(e)    HE UNDERSTANDS AND MEANS EVERYTHING THAT HE HAS SAID IN THIS AGREEMENT,
AND HE AGREES TO ALL ITS TERMS.


(f)    HE IS NOT RELYING ON MEMC OR ANY REPRESENTATIVE OF MEMC TO EXPLAIN THIS
AGREEMENT OR HIS RIGHTS TO HIM.


(g)    HE HAS HAD AN OPPORTUNITY TO CONSULT AN ATTORNEY AND OTHER ADVISORS TO
EXPLAIN THIS AGREEMENT AND ITS CONSEQUENCES TO HIM BEFORE HE SIGNED IT, AND HE
HAS AVAILED HIMSELF OF THIS OPPORTUNITY TO WHATEVER EXTENT HE DESIRED.


(h)    HE HAS SIGNED THIS AGREEMENT VOLUNTARILY AND ENTIRELY OF HIS OWN FREE
WILL WITHOUT ANY PRESSURE FROM MEMC OR ANY REPRESENTATIVE OF MEMC.


IN WITNESS WHEREOF, the undersigned parties have signed this Agreement.




MEMC ELECTRONIC MATERIALS, INC.


By:    /s/ Matt Herzberg                    
Matt Herzberg
Senior Vice President Human Resources


KENNETH HANNAH, JR.


By:    /s/ Kenneth Hannah, Jr.                        
(Mr. Hannah's Signature)


Date:    June 16, 2012    








